Case 7:03-cr-00841-SCR Document 205 Filed 11/23/20 Page 1of1
Case 7:03-cr-00841-SCR Document 204 Filed 11/21/20 Page lofi... .

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Salvatore Savoca, * 038 Cr. 841 (VB)
16 Civ, 4486(VB)
Petitioner, 4735
Vv.
United States of America,
Respondent.
ween eee eee nee ence ne eee nen eeeeenee nee ee eee eene eee X

NOTICE OF DISMISSAL

Please take notice, pursuant to Fed. R. Civ. P. 41(a)(1)(A)G), that this action,
filed under 16 Civ. 4736 and 03 Cr. 841 pursuant to 28 U.S.C. § 2255, is hereby
voluntarily dismissed by Petitioner in its entirety. Undersigned counsel has spoken
with Mr. Savoca who authorized the dismissal of this action.

Respectfully submitted,

David Patton

David Patton
Federal Defenders of New York, Inc.
52 Duane Street, 10th Floor

New York, New
(212) 417-8738
Counsel for Petitioner

The (Chae J, wg bcc po clo k
ele oa 4735

a

Re \T [1/23 [20

 

      
     

       
     

 
